Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant has incorporated the allowable subject matter of claim 2 as indicated in the Office Action of 4/15/2021.  As such, the prior art of record fails to show or suggest wherein the auxiliary drive mechanism comprises an auxiliary motor (5), a belt transmission mechanism (4), a main auxiliary drive column (7), an secondary auxiliary drive column (8), an auxiliary transmission gear (14) and an auxiliary gear (13), wherein the auxiliary motor (5) is fixed in the drilling machine base, and an output terminal of the auxiliary motor is connected to the main auxiliary drive column (7) through the belt transmission mechanism (4), the main auxiliary drive column (7) is coaxially connected to the secondary auxiliary drive column (8), and the secondary auxiliary drive column (8) is connected with the auxiliary transmission gear (14): the main drive column is provided with the auxiliary gear (13), and the auxiliary transmission gear (14) and the auxiliary gear (13) are in detachable/transmittable connection as specifically recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL